Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of March 8, 2011
and is effective as of March 31, 2011 (the “Effective Date”), by and between IPC
THE HOSPITALIST COMPANY, INC., a Delaware corporation (the “Company”), and KERRY
E. WEINER, M.D. (“Employee”).

BACKGROUND INFORMATION

A. The Company desires to enter into this Agreement to secure for its benefit
the skills of individuals who provide unique value to its operations;

B. The Company recognizes that Employee possesses certain skills and expertise
which give Employee peculiar value to the Company; and

C. The Company desires to retain these skills for the benefit of the Company and
to provide Employee with compensation commensurate with such skills.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

BASIC EMPLOYMENT

1.1 Employment. The Company agrees to employ Employee, and Employee hereby
agrees to be employed by the Company, to perform the duties more fully described
below for the compensation and duration specified in this Agreement, as it may
be amended from time to time, subject to and upon all the terms and conditions
set forth herein.

1.2 Term. The term of employment under this Agreement shall commence as of the
Effective Date, and continue in full force and effect after the Effective Date
for a period of one (1) year (the “Term”); provided, however, that the Term
shall automatically be extended for successive one (1) year periods unless
either party provides the other with at least ninety (90) days advance written
notice of its intention not to extend the Term. Each twelve (12) month period
during the Term or any extension shall be referred to herein as a “Contract
Year.” Notwithstanding anything to the contrary contained herein, the Term will
terminate upon termination of Employee’s employment by the Company or by
Employee pursuant to Article III below.

1.3 Duties and Powers.

1.3.1 Service with the Company. During the Term, Employee shall (i) serve as the
Company’s Chief Clinical Officer and shall report directly to the Chief
Executive Officer of the Company (the “CEO”) and (ii) have such
responsibilities, duties and authorities, and render such other services for the
Company, that are consistent with Employee’s position as Chief Clinical Officer,
as the CEO may from time to time reasonably direct.



--------------------------------------------------------------------------------

1.3.2 Service with Subsidiaries and other Affiliates. During the Term Employee
shall, at the reasonable request of the CEO, serve as the Chief Clinical Officer
and/or director of each subsidiary or other affiliate of the Company; provided
that Employee shall not be entitled to any additional compensation for serving
as an officer or director of the Company’s subsidiaries and other affiliates.

1.3.3 Performance of Duties. Employee will devote his best efforts, energies and
abilities and his full business time, skill and attention (except for permitted
vacation periods and reasonable periods of illness) to the business and affairs
of the Company, its subsidiaries and other affiliates and shall perform the
duties and carry out the responsibilities assigned to him, to the best of his
ability and in a diligent, trustworthy, businesslike and efficient manner.
Employee acknowledges that his duties and responsibilities will require his
full-time business efforts and agrees that during the Term he will not engage in
any other business activity or have any business pursuits or interests, except
activities or interests which do not conflict with the business of the Company,
its subsidiaries and other affiliates and do not interfere with the performance
of Employee’s duties hereunder; provided that Employee shall be permitted to
(i) continue to serve on civic and charitable boards and committees (provided
that in January of each year hereunder, Employee furnishes the board of
directors of the Company (the “Board”) with a list of the civic and charitable
boards and committees on which Employee is then serving), and (ii) manage his
personal investments and affairs, in each case so long as the activities
referred to in clauses (i) and (ii) above otherwise comply with the terms and
conditions of this Agreement, including the provisions of this Section 1.3.3;
provided further that, other than the positions and entities listed in clause
(i) above, Employee shall not, without the prior written consent of the Board,
be permitted to serve on any for profit entity’s board of directors or committee
or hold any similar position with respect to any such entity.

1.4 Compensation. During the Term, the Company agrees to pay to Employee an
initial base salary at the gross rate of $350,000 per annum, commencing on the
effective date hereof (the “Base Salary”). The Base Salary shall be payable in
arrears in substantially equal payments at such frequency as is the custom and
practice of the Company and on at least a monthly basis. During the Term, the
Base Salary shall be subject to annual review by the compensation committee (the
“Committee”) of the Board.

1.5 Bonus Compensation. During the Term, in addition to the Base Salary,
Employee shall be eligible to receive an annual performance-based cash bonus
(“Annual Bonus”) during each Contract Year with respect to each fiscal year of
the Company (subject to Section 4.2). The Annual Bonus shall be based upon
quantitative and qualitative performance targets as established by the Committee
in it sole discretion in accordance with the Company’s annual bonus plan;
provided, that Employee’s Annual Bonus payable for achievement of the target
level of performance designated by the Committee shall be not less than forty
percent (40%) of Base Salary in effect at the time the Committee establishes the
Annual Bonus. The Committee may, in its discretion, specify amounts of Annual
Bonus payable above or below the designated target amount for achievement of
performance at specified levels above or below the designated target level of
performance. The Annual Bonus shall be payable to Employee at the



--------------------------------------------------------------------------------

same time bonuses are paid to other executive officers in accordance with the
Company’s annual bonus plan, but in no event later than March 15 of the calendar
year following the calendar year in which the Annual Bonus is no longer subject
to a substantial risk of forfeiture within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).

1.6 Working Conditions/ Benefits.

1.6.1 Vacation. Employee shall be entitled to twenty (20) business days of paid
vacation per calendar year. Any unused vacation days shall accrue from year to
year up to a maximum of thirty-five (35) days accrued at any one time. Employee
shall accrue ten (10) paid sick days per calendar year. The maximum accumulation
of vacation and sick days shall be in accordance with the Company’s policies and
practices.

1.6.2 Insurance and Other Benefits. During the Term, Employee shall be eligible
to participate in and, if eligible, to receive employee and dependent group
medical, dental, disability, life insurance, 401(k) and such other benefits made
available by the Company in accordance with the Company’s policies and
procedures established from time to time, or, if there is no policy or procedure
in place at any applicable time, on the same basis as other senior management of
the Company.

1.6.3 Expenses. During the Term, Employee shall be entitled to reimbursement for
all approved reasonable travel and other business expenses incurred by Employee
in connection with his services to the Company pursuant to the terms of this
Agreement. All business expenses for which Employee seeks reimbursement from the
Company shall be adequately documented by Employee in accordance with the
Company’s procedures covering expense reimbursement and in compliance with the
regulations of the Internal Revenue Service.

1.6.4 Facilities. During the Term, Company shall provide Employee with office
space at its headquarters in North Hollywood, California, and secretarial and
other support services and facilities commensurate with Employee’s position.

1.6.5 Equity Compensation Grants. During the Term, Employee shall be eligible to
receive, at the discretion of the Committee, grants of stock options and/or
other equity-based compensation under, and subject to the terms of, the
Company’s 2007 Incentive Compensation Plan or any such other incentive
compensation plan that may be maintained by the Company from time to time.

ARTICLE II

PROPRIETARY AND CONFIDENTIAL INFORMATION

2.1 The Company’s Proprietary, Confidential and Trade Secret Information.
Employee may have access to or otherwise obtain knowledge of confidential
information of the Company and/or its affiliates (whether such affiliation is
through a management agreement between the Company and/or another entity or
otherwise) (“Affiliates”), including, without limitation, the Company’s and
Affiliates’ selling and servicing methods and business techniques, software
programs, policies and procedures, business records, training, service and
business manuals, promotional materials, training courses and other training and
instructional materials, vendor and product information, customer and
prospective customer lists, other customer and



--------------------------------------------------------------------------------

prospective customer information, information concerning the Company’s and
Affiliates’ current or any future or proposed work, services, or products, the
facts that any such work, services, or products are planned, under
consideration, or in production, as well as any descriptions thereof, and other
business information (“Confidential Information”). Confidential Information
shall not include information that Employee can demonstrate: (i) was publicly
available at the time of disclosure, or later became publicly available through
no act or omission of the Employee; (ii) was rightfully in Employee’s possession
prior to Employee’s date of employment by the Company; or (iii) was rightfully
received by Employee from a third party without any obligation of
confidentiality.

Employee acknowledges that (a) all such Confidential Information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the mind or memory of Employee and whether compiled by the Company, its
Affiliates and/or Employee, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use; (b) reasonable efforts have been made
by the Company and its Affiliates to maintain the secrecy of such information;
(c) all Confidential Information and materials have and will be made available
to Employee only for the limited purpose of the performance of Employee’s duties
as an employee; (d) all Confidential Information of the Company and its
Affiliates has been developed or compiled by the Company and its Affiliates
through substantial expenditures of time, effort and money and constitutes
valuable and unique property of the Company and its Affiliates; and (e) all
Confidential Information and materials are the sole property of the Company or
its Affiliates. Any retention and use of such information by Employee during
Employee’s employment with the Company (except in the course of performing
Employee’s duties and obligations hereunder) or after the termination of
Employee’s employment shall constitute a misappropriation of the Company’s and
its Affiliates’ trade secrets and Confidential Information and unfair
competition.

The Company’s and its Affiliates’ business is the development and implementation
of programs for the management of comprehensive hospital-based care for patients
within structural in-patient programs, the provision of hospitalist and
associated services throughout the United States and the development and
utilization of automated and electronic work tools and processes for
hospital-based healthcare providers. Employee acknowledges and agrees that the
development of relationships between the Company or its Affiliates and their
respective customers and clients entails great expense and difficulty and
requires frequent personal contact with such customers and clients, that the
development of the Company’s and its Affiliates’ staff and employees entails
great difficulty and expense and extensive training and supervision of such
staff and employees, and that but for Employee’s employment by the Company,
Employee would have no contact with or knowledge of the identities, addresses
and other contact information pertaining to the Company’s or its Affiliates’
customers, clients, staff, or other employees, all of which constitute part of
the Company’s and its Affiliates’ Confidential Information.

Accordingly, and without diminishing in any way the rights and remedies of the
Company under any applicable law and regulation, Employee will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
Employee’s employment with the Company, disclose, furnish, disseminate, make
available or, except in the course of performing Employee’s duties of
employment, use any Confidential Information or other trade secrets or
confidential business and technical information of the Company or its
Affiliates.



--------------------------------------------------------------------------------

Employee expressly authorizes the Company to notify any person, firm, entity,
hospital, medical group, medical provider or corporation employing Employee in
the future, or evidencing an intent to employ Employee in the future, of the
existence and provisions of this Agreement.

Employee acknowledges that Employee’s use of Confidential Information regarding
the Company’s or any of its Affiliates’ accounts, clients, customers, staff
and/or employees by Employee during or after the Term of Employee’s exclusive
and non-exclusive employment by the Company or consultation with the Company,
except as is necessary in the course and scope of performing Employee’s job
duties for the Company, will materially and adversely affect the Company, and
all of its shareholders, economically and otherwise, and constitutes unfair
competition. Accordingly, as an additional inducement to the Company to enter
into the Agreement with the Employee, Employee agrees that:

2.1.1 Use of Trade Secrets and Confidential Information. During and after the
Term of Employee’s exclusive or non-exclusive employment by the Company or
consultation with the Company, except as is necessary in the course and scope of
performing Employee’s job duties for the Company, Employee will not use the
Company’s or any of its Affiliates’ trade secrets or Confidential Information,
directly or indirectly, alone or in concert with any person or entity, for
Employee’s own account or for, or on behalf of, any other person or entity, to
solicit any business from accounts, clients or customers of the Company or its
Affiliates who have dealt with the Company or its Affiliates at any time during
the Term.

2.1.2 Non-Solicit. During the Term and for a period of two (2) years following
expiration or termination of the Term, regardless of the reason for the
termination, Employee will not directly or indirectly solicit or induce or
attempt to solicit or induce any officer, director, employee, sales
representative, agent or consultant of the Company or its Affiliates to
terminate or adversely alter their employment, representation or other
association with the Company or its Affiliates. In addition, at no time after
Employee leaves employment with the Company will Employee seek to obtain or
misappropriate any of the Company’s or its Affiliates’ trade secrets or
Confidential Information from any current or former employee or consultant of
the Company or any of its Affiliates.

2.1.3 Disclosure. In the event that Employee is requested or required in any
proceeding to disclose any Confidential Information, Employee shall: (i) provide
the Company with prompt written notice of such request(s) and the documents or
information requested so that the Company or its Affiliates may seek an
appropriate protective order and/or waive Employee’s compliance with the
provisions of this Article II; and (ii) consult with the Company or its
Affiliates as to the advisability of taking legally available steps to resist or
narrow such request. It is further agreed that, if in the absence of a
protective order or the receipt of a written waiver from the Company or its
Affiliates, the Employee is nonetheless, in the opinion of his legal counsel,
compelled to disclose any of the Confidential Information or else stand liable
for contempt or suffer other censure or penalty, Employee agrees to disclose to
such tribunal only such Confidential Information as is legally required, which
disclosure shall be without liability hereunder; provided, however, that
Employee shall give the Company written notice of the



--------------------------------------------------------------------------------

Confidential Information to be so disclosed as far in advance of its disclosure
as is practicable and Employee shall request, from the parties to whom the
Confidential Information is disclosed, assurance that confidential treatment
will be accorded to such portion of the Confidential Information required to be
disclosed as the Company or its Affiliates designates.

2.2 Return Of Property. Employee agrees that upon termination of Employee’s
employment with the Company, for any reason, Employee shall promptly return to
the Company, in good condition, all property of the Company or its Affiliates,
including, without limitation, the originals and all copies of any materials
which contain, reflect, summarize, describe, analyze or refer or relate to any
Confidential Information. In the event that such items are not so returned, the
Company or its Affiliates will have the right to charge Employee for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
taking, removing and/or recovering such property.

2.3 Assignment Of Inventions. Employee hereby assigns and agrees to assign to
the Company, its Affiliates, successors, assigns or nominees, all of Employee’s
right, title and interest in and to any and all “Inventions,” which include any
and all discoveries, developments, designs, inventions, improvements, processes,
techniques, business records, software programs, training, service and business
manuals, promotional materials, training courses and other results and proceeds
of Employee’s services, regardless of whether subject to patent, registration,
trade mark or copyright protection or protection under similar statutes, made,
conceived, suggested, either solely or jointly with others, by Employee while in
the Company’s employ, whether in the course of employment with the use of the
Company’s time, material or facilities or that is in any way within or related
to the existing or contemplated scope of the Company’s or its Affiliates’
business or result from the use of property owned, leased or contracted for by
the Company or any of its Affiliates. Inventions shall also include anything
that derives actual or potential economic value from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use. Any Inventions directly derivative of the Company’s or its
Affiliates’ planned or existing products or services, developed or under
development during Employee’s employment and made, conceived or suggested by
Employee, either solely or jointly with others, within one (1) year following
termination of Employee’s employment under the Agreement, or any successor
agreement shall be irrebuttably presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Company’s time,
materials and/or facilities. All work papers, reports, documentation, drawing,
photographs, negatives, tapes and masters therefor, prototypes, other tangible
items and materials, and all other results and proceeds of Employee’s services
hereunder, made, conceived, or suggested, either solely or jointly with others,
by Employee while in the Company’s employ, whether in the course of employment
with the use of the Company’s time, material or facilities or in any way within
or related to the existing or contemplated scope of the Company’s or its
Affiliates’ business, including, without limitation, and such results and
proceeds directly derivative of the Company’s or its Affiliates’ planned or
existing products or services, developed or under development during Employee’s
employment and made, conceived or suggested by Employee, either solely or
jointly with others, within one (1) year following termination of Employee’s
employment under the Agreement or any successor agreements, and including,
without limitation, any and all such items generated and maintained on any form
of electronic media, constitute specially commissioned works made for hire as
defined in the United States Copyright Act, which works and the copyrights
therein and thereto shall be the property of the Company or



--------------------------------------------------------------------------------

its Affiliates as the author thereof. To the extent that California law applies
to this Agreement, this paragraph does not apply to any invention that qualifies
fully under the provisions of Section 2870 of the California Labor Code, the
text of which is reproduced in Section 2.6, and Employee agrees and acknowledges
that Employee will bear the full burden of proving to the Company that an
Invention qualifies fully under Section 2870.

Upon request by the Company with respect to any such Inventions, Employee agrees
to execute and deliver to the Company, at any time during or after Employee’s
employment, such further documents as the Company may require in connection with
the rights, privileges and property granted to the Company or its Affiliates in
the preceding paragraph (the “Rights”), when so requested, at the expense of the
Company, but without further or additional consideration. In the event the
Company is unable, after reasonable effort, to secure Employee’s signature on
any document(s) required in accordance with the provisions of this Article II,
Employee irrevocably designates the Company or its Affiliates, or their nominee,
as Employee’s agent or attorney-in-fact to act on Employee’s behalf, with the
right, but not the obligation, to execute and deliver all such further documents
for the purposes aforesaid. Employee also irrevocably designates the Company or
its Affiliates, or their nominee, as Employee’s agent or attorney-in-fact, with
the right but not the obligation, for the sole benefit of the Company or its
Affiliates, and at the Company’s or its Affiliates’ expense, to bring,
prosecute, defend and appear in suits, actions, and proceedings of any nature
under or concerning all such Rights; and to take such action as the Company or
its Affiliates may deem advisable to enforce, protect, and/or defend any of the
Rights; and to litigate, collect and receive all damages arising from any
infringement of any such Rights. Any such action may be taken by the Company or
its Affiliates in the name of Employee or otherwise, and the Company or its
Affiliates may join Employee as a plaintiff or defendant in any such suit,
action or proceeding.

Employee further acknowledges that the foregoing assignment of rights is made in
consideration of, and is adequately supported by good, valuable and sufficient
consideration including but not limited to the agreement of the Company to
employ Employee.

2.4 Remedies. Employee acknowledges and agrees that the provisions of this
Article II are reasonable and necessary to protect the legitimate professional
and business interests of the Company and its Affiliates and that any breach or
violation hereof would result in irreparable damage and injury to the Company or
its Affiliates with the extent and the amount of the damages and injury being
difficult, if not impossible, to ascertain. Employee acknowledges and agrees
that such damages and injury cannot be adequately compensated with monetary
damages, and Employee further agrees that the Company or its Affiliates may seek
and obtain injunctive relief against the breach or threatened breach of any of
the provisions of this Article II and/or specific enforcement of such provisions
in addition to any other legal or equitable remedies which may be available and
that are not inconsistent with the Dispute Resolution Procedure in Section 5.1,
Employee agrees to waive any requirement for the securing or posting of any bond
in connection with such remedy. Should litigation be instituted to enforce any
provision of this Article II, the prevailing party will be entitled to recover
all costs incurred in connection with such action, including without limitation
reasonable legal fees, cost of investigation and cost of settlement; provided,
however, that in the case of recovery by the Employee, such recovery shall only
be allowed for amounts incurred during the life time of the Employee and shall
be subject to the provisions of Section 5.4 governing reimbursement for
expenses.



--------------------------------------------------------------------------------

2.5 Reasonableness of Obligations. Employee acknowledges and agrees that
Employee’s obligations under this Article II are reasonable in the context of
the nature of the Company’s and its Affiliates’ business and the competitive
injuries likely to be sustained by the Company or its Affiliates if Employee
were to violate such obligations. Employee further acknowledges that the
Agreement is made in consideration of, among other things, this Article II and
is adequately supported by good, valuable and sufficient consideration,
including but not limited to the agreement of the Company to employ Employee.
Employee specifically agrees that the provisions of this Article II shall
survive the termination or expiration of the Agreement.

2.6 California Labor Code Section 2870.

2.6.1 Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(a) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(b) Result from any work performed by the employee for the employer.

2.6.2 To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under Section 2.6.1, the provision is against the public policy of
California and is unenforceable.

ARTICLE III

TERMINATION

3.1 Termination. The Term and Employee’s employment (a) shall automatically
terminate immediately upon Employee’s death, (b) may be terminated at any time
by the Board as set forth herein for Cause (as defined in Section 3.2.2) or
without Cause, or by reason of Employee’s Permanent Disability (as defined in
Section 3.3.2), upon written notice to Employee, (c) may be terminated at any
time by Employee for Good Reason (as defined in Section 3.5.5) upon written
notice to the Company, as set forth below, or (d) may be terminated at any time
by Employee without Good Reason in accordance with Section 3.4. In the event the
Employee’s employment with the Company terminates after the expiration of the
initial Term due to a notice of non-renewal in accordance with Section 1.2, the
Employee shall only be entitled to (i) in the case of non-renewal by the
Employee, the Accrued Obligations payable as described in Section 3.2.1 and
(ii) in the case of non-renewal by the Company, the Accrued Obligations payable
as described in Section 3.2.1 and the Annual Bonus payable as described in
Section 4.2.



--------------------------------------------------------------------------------

3.2 Termination for Cause. The Company shall have the right to terminate
Employee’s employment at any time for Cause by giving Employee written notice of
the effective date of termination. The determination of whether Cause exists
shall be made in the sole discretion of the CEO.

3.2.1 Obligations Upon Termination for Cause. If the Company terminates
Employee’s employment for Cause (as defined in Section 3.2.2), the Company shall
have no further obligation hereunder from and after the effective date of such
termination, except for (x) payment, within thirty (30) days of such
termination, of Employee’s earned and unpaid Base Salary through the date of
termination, (y) payment of amounts or benefits accrued and vested as of the
date of termination under any retirement plan, profit sharing plan, employee
benefit plan, incentive compensation plan, deferred compensation plan or life
insurance policy maintained by the Company in accordance with the terms of such
plans, and (z) any Annual Bonus earned and payable for the immediately preceding
fiscal year to the extent unpaid on the date of such termination, payable at the
same time as such annual bonuses are paid to other executives of the Company,
but in no event later than March 15 of the calendar year following the year in
which such Annual Bonus was no longer subject to a substantial risk of
forfeiture (collectively, the “Accrued Obligations”), and the Company shall have
all other rights and remedies available under this Agreement, at law or in
equity.

3.2.2 Cause Definition. “Cause” shall solely be defined as:

(a) fraud, misappropriation, embezzlement or other act of material misconduct
against the Company;

(b) substantial, continuing and willful failure to render services in accordance
with the terms of this Agreement;

(c) knowing violation of any laws, rules or regulations of any governmental or
regulatory body material to the business of the Company; or

(d) conviction of or a plea of nolo contendere to a felony or a crime involving
moral turpitude, or a charge or indictment of a felony or of any crime involving
moral turpitude the defense of which renders Employee substantially unable to
perform his services hereunder.

3.3 Termination on Account of Death or Permanent Disability.

3.3.1 Separation Benefits. If Employee dies or is terminated due to Permanent
Disability, then following his death or such termination due to Permanent
Disability, the Company shall pay or provide to Employee (or, in the case of
death, to such person or persons as Employee shall have designated for that
purpose in a notice filed with the Company, or, if no such person shall have
been so designated, to his estate (the “Employee’s Beneficiary”)) the Accrued
Obligations payable as described in Section 3.2.1. In addition, in the case of
death or termination due to Permanent Disability, the Company shall pay or
provide to Employee or (y) in the case of death, the Company shall pay or
provide to the Employee’s Beneficiary, the following: (a) periodic payments
equal to seventy-five percent (75%) of Employee’s Base Salary in effect as of
the date of his death or termination due to Permanent Disability (reduced to the



--------------------------------------------------------------------------------

extent that any disability benefit provided by the Company exceeds 25% of
Employee’s Base Salary or increased, but to not more than 100% of Employee’s
Base Salary, to the extent that any disability benefit provided by the Company
is less than 25% of Employee’s Base Salary), which shall be payable in monthly
installments and in accordance with the Company’s standard payroll practices,
subject to Section 5.4, for a period of twelve (12) months following the
Employee’s death or termination due to Permanent Disability; (b) the Welfare
Benefits Payment, as defined in Section 3.5.4; (c) medical and dental benefits
to Employee (in the case of termination due to Permanent Disability) and/or his
covered dependents (in the case of death or termination due to Permanent
Disability and in either case to the extent applicable) upon the same terms and
conditions as if Employee continued to remain an active employee of the Company
for a period of twelve (12) months following the date of such termination due to
death or Permanent Disability, subject to Employee (or his dependents, in the
case of Employee’s death) timely electing coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA Coverage”); and
(d) the payment of the Annual Bonus as specified in Section 4.2. Employee shall
be entitled to receive his standard employment compensation and benefits
described in Section 1 (reduced by the amount of any disability benefits paid to
the Employee under any disability plan maintained by the Company) from the time
the Employee has suffered a physical or mental impairment until such time the
Employee has been terminated due to death or a Permanent Disability.

3.3.2 Permanent Disability Definition. “Permanent Disability” shall mean any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. Termination due to Permanent Disability shall mean a
termination of Employee’s employment by the Company, based upon the Company’s
determination in good faith that Employee has incurred a Permanent Disability.

3.4 Voluntary Termination by Employee. Employee may terminate his employment by
Company at any time without Good Reason upon sixty (60) days’ advance written
notice to the Company; provided, however, in the event of such termination of
employment under this Section 3.4, (i) Employee (or his heirs, executors or
administrators) shall continue to be bound by any provisions of this Agreement
that expressly survive termination of this Agreement, (ii) the Company shall
have no further obligation hereunder from and after the effective date of such
termination, except for payment of the Accrued Obligations as described in
Section 3.2.1, and (iii) the Company shall have all other rights and remedies
available under this Agreement, at law or in equity.

3.5 Termination by Employee for Good Reason or by Company without Cause.

3.5.1 Termination by Employee for Good Reason. Employee may terminate his
employment with the Company for Good Reason upon written notice to the Company,
provided, however, that in order for Employee to have a termination of
employment for Good Reason, the Company must have failed to remedy the event or
condition constituting Good Reason within thirty (30) days following receipt of
notice pursuant to Section 3.5.5 (or, in the case of any event or condition (or
events or conditions) which is capable of cure, but not reasonably within such
thirty (30) day period, then the Company must have failed to commence efforts to
cure within such thirty (30) day period and, thereafter, must have failed to
continue diligently in good faith its efforts to cure until such cure is
effected).



--------------------------------------------------------------------------------

3.5.2 Termination without Cause. The Company may terminate Employee’s employment
without Cause upon sixty (60) days’ advance written notice to Employee.

3.5.3 Separation Benefits. In the event that Employee’s employment with the
Company is terminated by Employee for Good Reason or by the Company without
Cause, the Company shall pay or provide to Employee the Accrued Obligations
payable as described in Section 3.2.1 and the payments described in Section 4.2.
In addition, the Company shall pay or provide to Employee the following: (a) the
Severance Payment, as set forth in Section 3.5.4; (b) the Welfare Benefits
Payment, as set forth in Section 3.5.4; (c) medical and dental benefits to
Employee and/or his covered dependents (to the extent applicable) upon the same
terms and conditions as if Employee continued to remain an active employee of
the Company for the severance period; and (d) the payment of the prorated Annual
Bonus specified in Section 4.2 (in all events below determined without regard
for any diminution of such coverage constituting Good Reason for his resignation
hereunder). Further, Employee shall be entitled to continued participation in
certain welfare plans as described in Section 4.3. In addition, Employee and the
Company shall continue to be bound by any provisions of this Agreement that
expressly survive termination of this Agreement.

3.5.4 Severance and Welfare Benefits Payment. For purposes of this Agreement,
“Severance Benefits” shall represent a payment in amount equal to the Base
Salary (as in effect immediately before such termination, without taking into
account any diminution in Base Salary constituting Good Reason for his
resignation hereunder) and “Welfare Benefits Payment” shall represent a lump sum
cash payment, payable sixty (60) days following the Employee’s termination of
employment, equal to the present value of the cost to the Company for providing
life and disability insurance benefits to Employee, based upon the cost
immediately preceding such termination, for a period of twelve (12) months. The
Severance Payment shall be divided into substantially equal monthly cash
payments, which shall be payable in monthly installments and in accordance with
the Company’s standard payroll practices, subject to Section 5.4, for a period
of twelve (12) months following the date of such termination. The Company will
pay all applicable payroll taxes related to such payments and shall withhold the
Employee’s payroll taxes.

3.5.5 Good Reason Definition. “Good Reason” shall mean the occurrence, without
Employee’s express written consent, of any of the following events, provided
that Employee shall have given the Company written notice that circumstances
that Employee believes potentially constitute one of the following Good Reason
events exist no later than ninety (90) days after the date that such
circumstances come into existence, with specific explanation of the
circumstances and the provision of this definition under which Good Reason has
arisen:

(a) a substantial reduction in Employee’s status, title, position or authority
at the Company such that Employee is no longer the Chief Clinical Officer of the
Company;



--------------------------------------------------------------------------------

(b) a reduction in the Base Salary or the target amount of any Annual Bonus
which represents or will represent, in any 12-month period following such
reduction, a reduction of $20,000 in either Base Salary, target Annual Bonus, or
the aggregate of Base Salary and target Annual Bonus;

(c) the requirement that Employee render services outside of Los Angeles County,
California or the relocation of the Company’s headquarters outside of Los
Angeles County, California; provided, however, that the foregoing shall not
apply as to reasonable business travel commensurate with Employee’s position;

(d) any material breach by the Company of any provision of this Agreement; or

(e) failure to maintain Employee’s professional license in the State of
California, or any sanction or formal reprimand of Employee by the California
Board of Medical Quality Assurance.

After receipt of Employee’s notice under this Section 3.5.5, Employee’s
continued employment shall not, subject to the requirements under this
Section 3.5.5, constitute consent to, or a waiver of rights with respect to, any
event or condition constituting Good Reason. Any termination of Employee’s
employment for Good Reason as a result of such event or condition must occur no
later than the second anniversary of the date that such condition initially
arose. At any time after such notice has been given and Good Reason exists (and
has not been cured), the Company may not terminate Employee’s employment due to
Permanent Disability under Section 3.3.

3.5.6 Release. Notwithstanding anything in this Agreement to the contrary,
Employee’s right to receive any separation benefits under Section 3.3.1
following a termination due to Permanent Disability or under Section 3.5.3
following a Termination by Employee for Good Reason or by the Company without
Cause excluding, in each case, any Accrued Obligations, shall be contingent upon
(i) Employee having executed and delivered to the Company a release in such form
as provided by the Company not later than the date set forth in the release (but
in no event more than 45 days after the date of termination) (the “Consideration
Period”), (ii) Employee not revoking such release in accordance with the terms
of the release and (ii) the Employee not violating any of the Employee’s
on-going obligations under this Agreement; provided, however, that the Company
has the discretion to pay to the Employee the separation benefits under
Section 3.3.1 and Section 3.5.3, as applicable, prior to the Company’s receipt
of the release and/or the expiration of the release revocation period; provided
further that if the Employee does not execute and deliver a release to the
Company prior to the expiration of the Consideration Period or if the Employee
revokes the release in accordance with its terms, the Employee shall pay to the
Company within 10 days following the expiration of the Consideration Period or
the date such release was revoked, a lump sum payment of all separation benefits
received by Employee to date (excluding any Accrued Obligations).



--------------------------------------------------------------------------------

OTHER PAYMENTS AND BENEFITS

ARTICLE IV

4.1 Malpractice Insurance. The Company shall maintain professional liability
insurance for Employee upon the same terms as other physicians employed by the
Company. Upon expiration or termination of this Agreement for any reason,
Company will indemnify Employee for professional liability claims for services
(i) solely related to or arising from services provided by Employee under the
terms of this Agreement, (ii) occurring during the period of employment, and
(iii) reported either during the Term or after termination of employment, up to
amounts provided for other physicians then employed by the Company in the
practice. Company agrees that if, for any reason, Company shall require Employee
to obtain “tail insurance” at the termination of his/her employment hereunder,
Company shall pay the entire cost of such insurance directly to the provider of
such coverage.

4.2 Annual Bonus Payable Following Certain Terminations. In the event of a
termination of Employee’s employment due to death, Permanent Disability, or in
circumstances triggering Severance Payments under Section 3.5, Employee (or his
beneficiaries following his death) shall be entitled to receive a pro rata
portion of his Annual Bonus for the fiscal year in progress at the date of
termination of employment, based on the actual performance achieved for the full
fiscal year determined in good faith by the Committee and consistent with its
determinations for senior executives who remain in service to the Company at the
time of such determination. The pro rata portion shall be equal to the number of
calendar days in the fiscal year through the applicable termination date divided
by 365 (or 366 in a leap year). Payment of any Annual Bonus so earned shall be
made by March 15 of the year following the year of Employee’s termination. For
any Contract Year which ends with the non-renewal of this Agreement by the
Company, the Annual Bonus for the fiscal year in progress at the end of such
Contract Year shall be payable in the same way, treating such non-renewal as a
qualifying termination for purposes of this Section 4.2.

4.3 Commitment Regarding Continued Participation in Welfare Plans. In the event
of a termination of Employee’s employment following age 55 and five years of
employment with the Company due to death, Permanent Disability, or in
circumstances triggering Severance Payments under Section 3.5, the Company will
in good faith use its best efforts to permit Employee (or his dependents, in the
case of Employee’s death) to continue to participate in the Company’s employee
and dependent group medical and dental benefit programs, upon the same terms and
conditions as if Employee continued to remain an active employee of the Company,
for a period until both Employee and his spouse at the time of termination
become eligible for Medicare coverage.

ARTICLE V

MISCELLANEOUS

5.1 Dispute Resolution Procedure.

5.1.1 Arbitration. The parties agree that any dispute arising out of or related
to the employment relationship between them, including the termination of that
relationship, shall be resolved by binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy.



--------------------------------------------------------------------------------

5.1.2 Statement of Grievance. The party claiming to be aggrieved shall furnish
to the other party a written statement of the grievance identifying any
witnesses or documents then reasonably known to that party that support the
grievance and the relief requested or proposed.

5.1.3 Mediation. If within thirty (30) days after the written statement of
grievance the other party does not agree to furnish the relief requested or
proposed, or otherwise does not satisfy the demand of the party claiming to be
aggrieved, the other party shall provide a statement of reasons, identifying
witnesses or documents then reasonably known to that party in support of its
position. Either party may then submit the dispute to nonbinding mediation
before a mediator to be jointly selected by the parties within fourteen
(14) business days thereafter. The Company will pay the cost of the mediation.
Such mediation shall be completed within sixty (60) days of the submission of
the dispute to a mediator.

5.1.4 Arbitration Proceeding. If the mediation does not produce a resolution of
the dispute, or if the parties fail to cooperate with such mediation, the
Company and Employee agree that final and binding arbitration will be the
exclusive remedy for any employment related dispute between them which is based
on a legally protected right, including without limitation, any common law
claims such as breach of contract or commission of a tort, and any claims
arising under the federal, state or local civil rights laws, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, 42 U.S.C. § 1981, the Worker Adjustment or Retraining
Notification Act, the California Fair Employment & Housing Act, the California
Family Rights Act, California’s Pregnancy Disability Leave law, and all other
federal, state or local employment related statutes, ordinances and common law.
Employee acknowledges that Employee waives the right to litigate the foregoing
employment related legal claims in a judicial forum before a judge or jury.

This arbitration provision does not apply to any Employee claim for workers’
compensation benefits (with the exception of claims pursuant to California Labor
Code section 132a), claims under the National Labor Relations Act, unemployment
compensation benefits or denial of benefits pursuant to the Employee Retirement
Income Security Act of 1974, as amended, or to the filing of Employee charges
with government agencies.

5.1.5 Claim Initiation/Time Limits. A party must notify the other party in
writing at the addresses indicated below of a request to arbitrate a dispute
within the same statute of limitations applicable to the legal claim asserted.
The written request for arbitration must specify: (i) the factual basis on which
the claim is made; (ii) the statutory provision or legal theory under which the
claim is made; and (iii) the nature and extent of any relief or remedy sought.

5.1.6 Procedures. Arbitration will be before a single arbitrator in Los Angeles,
California, unless the parties mutually agree to hold the arbitration in a
different location. The arbitration will be administered in accordance with the
Employment Dispute Rules of the



--------------------------------------------------------------------------------

American Arbitration Association (“AAA”), a copy of which is available upon
request to the Company. If the parties cannot agree on an arbitrator, then the
AAA rules will govern selection. The Company will pay the fees of the AAA and
the arbitrator. However, in the event Employee requests an arbitration, Employee
will be required to contribute an amount equal to the fee required to file a
complaint of the same type in the state court which is geographically closest to
the site of the arbitration. Employee and the Company may be represented by
counsel of their choosing at their own expense. However, the arbitrator may
award attorneys’ fees and costs to a prevailing party if authorized by the
statute or common law under which the claim is made.

5.1.7 Responsibilities of Arbitrator. The arbitrator will act as the impartial
decision maker of any claims that come within the scope of this arbitration
provision. The arbitrator will have the powers and authorities provided by the
Employment Dispute Resolution Rules of the AAA and the statute or common law
under which the claim is made. For example, the arbitrator will have the power
and authority to include all remedies in the award available under the statute
or common law under which the claim is made including, without limitation, the
issuance of an injunction. The arbitrator will apply the elements and burdens of
proof, mitigation duty, interim earnings offsets and other legal rules or
requirements under the statutory provision or common law under which such claim
is made. The arbitrator will permit reasonable pre-hearing discovery. The
arbitrator will have the power to issue subpoenas. The arbitrator will have the
authority to issue a summary disposition if there are no material factual issues
in dispute requiring a hearing and the Company or Employee is entitled to an
award in its or his favor. The arbitrator will issue a signed written opinion
and award that will include findings of fact and conclusions of law. If any
monetary award is made, the arbitrator will specify the elements and factual
basis for calculating the amount. The arbitrator’s award will be enforceable,
and a judgment may be entered thereon, in a federal or state court of competent
jurisdiction. The decision of the arbitrator will be final and binding;
provided, however, limited judicial review may be obtained in a court of
competent jurisdiction: (i) on any ground referred to in the Federal Arbitration
Act, 9 U.S.C. § 1 et seq.; (ii) where the findings of fact are not supported by
substantial evidence; or (iii) where the arbitrator’s conclusions of law are
erroneous.

5.2 Notices. Whenever notice is to be served hereunder, service shall be made
personally, by facsimile transmission, by overnight courier or by registered or
certified mail, return receipt requested. All postage and other delivery charges
shall be prepaid by the party sending the notice. Notice shall be effective only
upon receipt by the party being served, except notice shall be deemed received
seventy-two (72) hours after posting by the United States Post Office, by method
described above. Confirmation of receipt of any facsimile sent must be received
in order to presume that the transmission was received. All notices shall be
sent to the addresses described below unless changed by written notice pursuant
to the terms of this Section 5.2:

 

To the Company:

IPC The Hospitalist Company

4605 Lankershim Boulevard, Suite 617

North Hollywood, CA 91602

Attention: President

Facsimile: (818) 766-3999



--------------------------------------------------------------------------------

To Employee:

Kerry Evan Weiner, M.D.

3208 Dona Emilia Dr.

Studio City, CA 91604

5.3 Determinations by the Board or the Committee. Except as specifically
provided herein to the contrary, with respect to any determinations to be made
by the Board or the Committee in connection with Employee’s employment (or
termination of employment) hereunder, Employee shall not have the right to
participate in the deliberations of such determination and shall abstain from
any vote of the Board or the Committee with respect thereto.

5.4 Section 409A.

5.4.1 General. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Employee pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for purposes of the separation pay exemption,
each installment paid to Employee under this Agreement shall be considered a
separate payment. In the event the terms of this Agreement would subject
Employee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Employee shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to Employee’s “termination of employment” such term and similar terms
shall be deemed to refer to Employee’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if Employee is a “specified employee,” as defined in Section 409A of
the Code, as of the date of Employee’s separation from service, then to the
extent any amount payable under this Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Employee’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Employee’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Employee’s death. Any reimbursement payable to Employee
pursuant to this Agreement shall be conditioned on the submission by Employee of
all expense reports reasonably required by the Company under any applicable
expense reimbursement policy, and shall be paid to Employee in accordance with
the Company’s procedures covering expense reimbursements, but in no event later
than the last day of the calendar year following the calendar year in which
Employee incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.



--------------------------------------------------------------------------------

5.4.2 Other Provisions.

(a) No Influence on Year of Payment. In the case of any payment under the
Agreement payable during a specified period of time following a termination of
employment or other event, if such permitted payment period begins in one
calendar year and ends in a subsequent calendar year, Employee shall have no
right to elect in which year the payment will be made, and the Company’s
determination of when to make the payment shall not be influenced in any way by
Employee.

(b) Good Reason. The definition of “Good Reason” in Section 3.5.5 is intended to
meet requirements so that a termination for Good Reason will constitute an
“involuntary separation” within the meaning of Treasury Regulation §
1.409A-1(n)(2)(i), and shall be so construed and interpreted.

(c) Non-transferability. No right to any payment or benefit under this Agreement
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by Employee’s creditors or of
any of Employee’s beneficiaries.

(d) No Acceleration. The timing of payments and benefits under the Agreement may
not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without Employee incurring a tax
penalty.

5.5 No Mitigation; No Set-Off. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action (provided Employee enters into and does
not rescind the general release provided in Section 3.6 and subject to the
proviso in the succeeding sentence) which the Company may have against Employee
or others, other than any action the Company may need to take pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002. In no event shall Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Employee under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not Employee obtains other
employment; provided that the Company’s obligation under Sections 3.3.1, 3.5.3
and 4.3 with respect to medical and dental benefits shall be limited to the
extent that Employee obtains any such medical or dental benefits from another
employer during the benefit continuation period provided thereunder, in which
case the Company may reduce the coverage of any medical and dental benefits it
is required to provide Employee under Sections 3.3.1, 3.5.3 and 4.3 as long as
the aggregate coverages of the combined benefits provided by the Company and
such other employer are comparable to the benefits to be provided to Employee by
the Company under Sections 3.3.1, 3.5.3 and 4.3. The provisions of this
Section 5.5 shall survive the expiration or earlier termination of this
Agreement for any reason.

5.6 Assignability. The Company may assign its interest in this Agreement to any
subsidiary or affiliate of the Company or in connection with a merger or sale of
all or substantially all of the assets of the Company and the provisions of this
Agreement shall inure to



--------------------------------------------------------------------------------

the benefit of the successors and assigns of the Company. Employee may not
assign or transfer this Agreement, it being deemed personal to Employee only;
provided, however, upon Employee’s death, Employee’s heirs, executors and/or
administrators may seek collection of any sums that may have been due Employee
as of Employee’s death. Subject to the above, this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors and assigns.

5.7 Deductions. The Company shall deduct from any payment to Employee hereunder
such social security insurance, federal, state and other taxes, state disability
insurance and other withholdings as may be required by law.

5.8 Severability. If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall to any extent be found to be
invalid, void or unenforceable, the remaining provisions of this Agreement and
any application thereof shall, nevertheless, continue in full force and effect
without being impaired or invalidated in any way.

5.9 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or be construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

5.10 Headings. The headings herein used are for convenience purposes only and
shall not be used to construe the meaning of this Agreement in any respect.

5.11 Entire Agreement. This Agreement, together with the Exhibits and any
extensions or renewals hereof, constitutes the parties’ entire Agreement with
respect to the subject matter hereof and supersedes all prior statements or
agreements, both written and oral except for award agreements related to grants
of equity-based compensation to Employee. This Agreement may be amended only by
a writing signed by the parties.

5.12 Governing Law. The validity, interpretation and construction of this
Agreement, and all other matters related to the Agreement, shall be interpreted
and governed by the laws of the State of California.

5.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original instrument and all of which together
shall constitute the same instrument.

5.14 Acknowledgements. Employee and the Company each acknowledge and represent
to the other that each of them (a) has carefully read and understands this
Agreement, (b) has had the opportunity to consult with legal counsel prior to
executing this Agreement, (c) understands the legal effect and binding nature of
this general Agreement, and (d) is acting voluntarily (and not as a result of
any threats or coercion) and with full knowledge of their actions in executing
this Agreement, with the intent of being bound by this Agreement.

5.15 Future Cooperation. Following the end of the Term, as the Company in its
sole discretion deems necessary to effectuate a smooth transition, or in
connection with any and all claims, disputes, negotiations, investigation,
lawsuits or administrative proceedings involving the



--------------------------------------------------------------------------------

Company, Employee agrees to make himself available, upon reasonable notice from
the Company, and without the necessity of subpoena, to provide information or
documents, provide declarations or statements to the Company, meet with
attorneys or other representatives of the Company, prepare for and give
depositions or testimony, render consulting services and/or otherwise cooperate
in the investigation, defense or prosecution of any or all such matters.
Separate from any compensation provided pursuant to any other provision of this
Agreement, the Company agrees that if the provision of such services is more
than 5% of the average level of services performed by Employee for the Company
and its affiliated “service recipients” (within the meaning of Treasury
regulation §1.409A-1(h)(3)) over the immediately preceding 36-month period, the
Company shall promptly compensate Employee at the rate of $500 per hour, and
will reimburse Employee for reasonable out of pocket expenses. Any additional
fees or reimbursement payable pursuant to this Section 5.15 shall be paid as
soon as administratively feasible, but in all cases, no later than March 15 of
the year following the year in which such fees are earned or such expense is
incurred. This Section 5.15 shall survive the termination of this Agreement.
Notwithstanding any other provision in this Agreement, in no event shall the
level of services to be provided by the Employee pursuant to this Section 5.15
exceed more than 20% of the average level of services performed by the Employee
for the Company and its affiliated “service recipients” over the immediately
preceding 36-month period.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement,
effective as of the date first above written, by their duly authorized
representatives.

 

COMPANY    

IPC THE HOSPITALIST COMPANY, INC.,

a Delaware corporation

    By:  

/s/ Adam D. Singer, M.D.

    Title:  

Chief Executive Officer

EMPLOYEE    

/s/ Kerry E. Weiner M.D.

    KERRY E. WEINER, M.D.



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of IPC The Hospitalist Company, and each of
its subsidiaries, associates, affiliates, successors, heirs, assigns, agents,
managers, directors, officers, employees, representatives, lawyers, insurers,
and all persons acting by, through, under or in concert with them, or any of
them, of and from any and all manner of action or actions, cause or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent to the
extent permissible under applicable law (hereinafter called “Claims”), which the
undersigned now has or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever from the beginning of time
to the date hereof. The Claims released herein include, without limiting the
generality of the foregoing, any Claims in any way arising out of, based upon,
or related to the employment or termination of employment of the undersigned by
the Releasees, or any of them; any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
Releasee’s right to terminate the employment of the undersigned; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(B) HE HAS FORTY FIVE (45) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND



--------------------------------------------------------------------------------

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
                    ,         .